                Case 2:20-sw-00212-AC Document 4 Filed 04/17/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   Assistant United States Attorney                                            FILED
 3 501 I Street, Suite 10-100                                                  Apr 17, 2020
   Sacramento, CA 95814                                                    CLERK, U.S. DISTRICT COURT

 4 Telephone: (916) 554-2700                                             EASTERN DISTRICT OF CALIFORNIA


   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10 IN THE MATTER OF THE APPLICATION                  2:20-SW-0212 AC
   OF THE UNITED STATES OF AMERICA
11 FOR SEARCH WARRANTS CONCERNING:                   [PROPOSED] ORDER TO UNSEAL SEARCH
                                                     WARRANTS AND SEARCH WARRANT
12   1708 Tatiana Street, Roseville, California.     AFFIDAVITS
13

14          Upon application of the United States of America and good cause having been shown,
15          IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby
16 ordered unsealed.

17
      Dated:   4/17/2020
18
                                                       The Honorable Kendall J. Newman
19                                                     UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
